Case 19-12378-KBO   Doc 1176-2   Filed 07/22/20   Page 1 of 3




                    EXHIBIT B
                    Case 19-12378-KBO          Doc 1176-2       Filed 07/22/20       Page 2 of 3

BAYARD, P.A.
                                                                                          600 N. KING ST REET , SUIT E 400
                                                                                                          P.O. BOX 25130
                                                                                                 WILMINGT ON, DE 19899
                                                                                                           (302) 655-5000
                                                                                                    FEDERAL I.D.# XX-XXXXXXX




   Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                      Invoice 1029038
   c/o Gregory F. Pesce                                                                                  June 4, 2020
   Kirkland & Ellis LLP
   300 North LaSalle
   Chicago, IL 60654

ID: 39379-00002 - JRA
Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))
For Services Rendered Through 4/30/2020



                                                 Expe nse Summary
             Expe nse Cate gory                                                                               Amount
             Print Images                                                                                      131.10
             Postage                                                                                            16.90
             Pacer Document Downloads                                                                           14.10
             CourtCall Charges                                                                                  38.25
                                                                Total Expe nse s                              $200.35


                                       De taile d Disburse me nt De scription
  Date       Disburse me nt De scription                                                                      Amount
  03/26/20   CourtCall Charges                                                                                  38.25
  04/02/20   Pacer Document Downloads                                                                            0.60
  04/09/20   Postage                                                                                             3.40
  04/09/20   Print Images                                                                                       15.50
  04/14/20   Pacer Document Downloads                                                                            6.30
  04/17/20   Pacer Document Downloads                                                                            5.60
  04/20/20   Postage                                                                                             0.50
  04/20/20   Print Images                                                                                        1.20
  04/20/20   Print Images                                                                                        0.60
  04/20/20   Print Images                                                                                        0.60
  04/20/20   Print Images                                                                                        2.10
  04/22/20   Postage                                                                                             2.80
  04/22/20   Print Images                                                                                       12.20
  04/23/20   Pacer Document Downloads                                                                            1.60
  04/23/20   Postage                                                                                            10.20
  04/23/20   Print Images                                                                                       35.60
  04/23/20   Print Images                                                                                       49.00
  04/23/20   Print Images                                                                                       14.30
                  Case 19-12378-KBO          Doc 1176-2       Filed 07/22/20     Page 3 of 3
                                                  Bayard, P.A.

Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                       June 4, 2020
I.D. 39379-00002 - JRA                                                                         Invoice 1029038
Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                      Page 2
Date      Disburse me nt De scription                                                                Amount
                                                              Total Disburse me nts                   200.35
